Citation Nr: 1444619	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  14-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cancer as secondary to inservice herbicide exposure.  

2.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 15, 1955 to February 28, 1975.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had cancer of the larynx which is one of the cancers subject to presumptive service connection for those exposed to herbicides including Agent Orange during service.  38 C.F.R. § 3.309(e) (2013).  

A review of the record shows that in mid-November 2011, the Veteran presented with a pharyngeal mass.  A November 22, 2011 biopsy revealed squamous cell carcinoma.  On a November 28, 2011 form, a private physician, Dr. C.G.S., indicated that the primary diagnosis was hypopharyngeal cancer.

The Veteran underwent cancer treatment at Onslow Radiation Oncology.  It was noted that the Veteran had been treated for moderately differentiated squamous cell carcinoma with inoperative findings suggesting involvement of the right base of tongue, right posterior wall with ulcerative infriable lesion.  The Veteran underwent a computerized tomography (CT) of the neck which showed a 6.1 x 3.4 x 2.7 cm mass involving the right base of tongue, right tonsil, right palatine muscles, and right AE fold.  The tumor crossed the midline and invaded the left hypopharynx and effaced the left AE fold.  There were asymmetrical true vocal cords with a thickness on the right more than the left with questionable invasion.  There was no cervical lymphadenopathy identified.  Chemoradiation therapy was recommended.   

A May 2012 report of Dr. C.G.S., noted that the Veteran had stage III squamous cell carcinoma of the right hypopharynx treated with concurrent chemoradiation that finished in April 2012.  

In a July 2012 letter, Dr. N.J, indicated that the Veteran had stage III squamous cell carcinoma of the head and neck.  He had been seen by Dr. C.G.S. and had an emergent tracheostomy and was found to have a hypopharyngeal mass.  He had clinical stage III squamous cell carcinoma of the head and neck.  He was treated with chemoradiation with Cisplatin 40 mg per meter squared in February 2012 and did have a repeat PET scan in June 2012 that showed good response.  At present, he had had an excellent response to treatment, but was unfortunately quite debilitated from the disease process as well as the treatment.

A December 2012 report of Onslow Radiation Oncology noted that the Veteran had tonsillar cancer.

In April and July 2013 letters, Dr. N.J. indicated that the Veteran had larynx head and neck cancer.  He emphasized that the Veteran had cancer of the larynx thus this would be a cancer of the airway and per Agent Orange guidelines lung and other respiratory cancers are included on the list of possible links to Agent Orange.  He noted that although records may say only head and neck cancer or hypopharynx, it was notable that his larynx was involved so it would be considered a laryngeal carcinoma. 

A VA medical opinion was obtained; however, it does not appear that the full record was unavailable for the physician's review, and he indicated that the Veteran's original ENT physician and radiologist would be better able to answer the questions posed.  

In sum, the Board notes that there is conflicting evidence regarding whether the Veteran had a primary respiratory cancer (cancer of the lung, bronchus, larynx, or trachea).  Thus, a medical opinion is needed.  The issue of entitlement to special monthly compensation based on the need for aid and attendance or housebound status, must be deferred pending the outcome of the service connection issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran that he may submit an opinion from Dr. C.S.G. as to whether the Veteran has or had a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea); including an assessment of the primary cancer(s) and any areas where metastasis has occurred (i.e., if the Veteran had squamous cell cancer which metastasized to the larynx and other areas or if he actually had primary cancer in those areas including the larynx).

2.  Obtain a VA medical oncology opinion.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following:  

(A) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran has or had a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea).  Please identify the primary cancer(s) and any areas where metastasis has occurred.  If the Veteran has more than one cancer, please indicate.  Please specifically state if the Veteran had squamous cell cancer which metastasized to the larynx and other areas or if he actually had primary cancer in those areas including the larynx; 

(B) If the Veteran does not have a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea), what is the likelihood (very likely, as likely as not, or unlikely) that any identified cancer had its clinical onset during service, was initially manifested in the initial post-service year, or is related to any in-service disease, event, or injury, including presumed inservice herbicide exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

